Title: Robert Walsh to James Madison, 14 February 1831
From: Walsh, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                Febr. 14.’ 1831
                            
                        
                        
                        I beg leave to make known to you, Wm. Keating Esqr, a gentleman of this city, who holds an elevated rank as a
                            traveller and savant. He is about to visit the South for scientific purposes, and will be glad to pay his respects to you
                            on his way. His abundant information, excellent temper & refined manners will recommend him to your favor. With
                            profound consideration, Dear Sir, your faithful Servt.
                        
                        
                            
                                Robert Walsh
                            
                        
                    